989 So.2d 1258 (2008)
Tyrone ATKINS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-2078.
District Court of Appeal of Florida, First District.
September 11, 2008.
Tyrone Atkins, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the order denying motion for postconviction relief rendered on June 25, 2007, in Calhoun County Circuit Court case number 02-185CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
BENTON, POLSTON, and HAWKES, JJ., concur.